          Case 1:77-cv-00081-EGS Document 444 Filed 06/25/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

HENRY W. SEGAR, et al.,                        )
                               Plaintiffs,     )
                                               )
       v.                                      )         Civil Action No. 77-81 (EGS)
                                               )
WILLIAM P. BARR and                            )
TIMOTHY J. SHEA,                               )
                                               )
                               Defendants.     )
                                               )

                                      MOTION FOR STAY

       Pursuant to Federal Rule of Civil Procedure 7(b), plaintiffs move to stay briefing on their

motion for an award of attorneys’ fees and costs (Dkt. 432) pending this Court’s disposition of

their motion for leave to file an amended fees motion (Dkt. 443). Defendants do not oppose this

motion.

       On June 25, 2019, this Court ruled that plaintiffs were entitled to attorneys’ fees and costs

for their work to end defendants’ ongoing discrimination against African-American Special

Agents in the Drug Enforcement Administration (DEA) and enforce defendants’ compliance

with the Court’s prior orders. Dkt. 424 at 10-11. Plaintiffs filed a motion for fees and costs on

January 17, 2020, and defendants filed their opposition (Dkt. 439) on May 7, 2020. Plaintiffs’

reply is currently due July 7, 2020. See Minute Order (May 26, 2020).

       On June 19, 2020, plaintiffs moved for leave to file an amended fees motion. Briefing on

that motion is not expected to conclude until after the deadline for plaintiffs’ reply in support of

their original fees motion. If, however, leave to amend is granted, then plaintiffs would not have

to file a reply until after defendants have responded to the amended fees motion. Under these

circumstances, considerations of economy and efficiency warrant an exercise of this Court’s



                                                   -1-
         Case 1:77-cv-00081-EGS Document 444 Filed 06/25/20 Page 2 of 2




broad inherent authority to stay proceedings. See Stone v. INS, 514 U.S. 386, 411 (1995); Landis

v. North American Co., 299 U.S. 248, 254 (1936).

       Plaintiffs further submit that, if a stay is granted, once the Court rules on the motion to

amend, briefing should resume pursuant to the following schedule. If the Court grants leave to

amend, defendants’ opposition to the amended motion should be due 60 days after the order

granting leave, and plaintiffs’ reply should be due 30 days after defendants file their opposition.

Should this Court instead deny leave to amend, plaintiffs’ reply in support of their original fees

motion should be due 30 days from the order denying leave.

                                          CONCLUSION

       This Court should stay briefing on plaintiffs’ fee petition pending disposition of their

motion for leave to amend, and direct that briefing proceed as outlined above once the Court

rules on the motion for leave to amend.

Date: June 25, 2020                               Respectfully submitted,


                                                  /s/Brian C. Smith
                                                  Steven F. Cherry, D.C. Bar #431473
                                                  Daniel S. Volchok, D.C. Bar #497341
                                                  Brian C. Smith, D.C. Bar #502323
                                                  WILMER CUTLER PICKERING
                                                    HALE & DORR LLP
                                                  1875 Pennsylvania Avenue N.W.
                                                  Washington, D.C. 20006
                                                  Tel.: 202.663.6000
                                                  Fax: 202.663.6363




                                                -2-
